UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 95-5430

PABLO EUGENIO SINISTERRA,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Columbia.
Dennis W. Shedd, District Judge.
(CR-94-642)

Submitted: March 21, 1996

Decided: April 4, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Oliver W. Johnson, III, OLIVER W. JOHNSON, III, P.C., Columbia,
South Carolina, for Appellant. J. Preston Strom, Jr., United States
Attorney, Marvin J. Caughman, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Pablo Eugenio Sinisterra, a Columbian citizen and a resident of
Texas, entered a guilty plea to one count of possession of cocaine
with intent to distribute, 21 U.S.C.A. § 841 (West 1981 & Supp.
1995), 18 U.S.C. § 2 (1988). He appeals his 188-month sentence, con-
tending that the district court clearly erred in finding that he had
obstructed justice, USSG § 3C1.1,* and that he had not accepted
responsibility for his conduct. USSG § 3E1.1. Sinisterra also argues
that the district court clearly erred in considering the statements of
two co-conspirators to determine his relevant conduct. We affirm the
sentence.

Sinisterra was arrested in August 1994, after Drug Enforcement
Administration (DEA) agents learned that a drug courier driving a
black and silver Buick Regal with Texas license plates would deliver
five to ten kilograms of cocaine to "Pablo" at a hotel in Columbia,
South Carolina. They observed Sinisterra take possession of the car
at the hotel and drive across town to the home of a family named
Rios. Sinisterra was arrested at that point, and he agreed to cooperate.
What happened next was disputed at Sinisterra's sentencing hearing.

DEA Agent Albert Watson testified that Sinisterra told him how to
open two secret panels on the car, from which 4.8 kilograms of
cocaine were recovered. Watson testified that Sinisterra said he was
about to deliver two kilograms of the cocaine to William "Red" Lane.
Two sham packages were prepared and placed in the hidden compart-
ments. Under surveillance and wearing a transmitter, Sinisterra drove
to Lane's house and gave him the sham packages. Lane was arrested
and also cooperated. In a later debriefing, Lane disclosed that Sin-
_________________________________________________________________
*United States Sentencing Commission, Guidelines Manual (Nov.
1994).

                    2
isterra had sold half a kilogram of cocaine to him in 1993 and also
came to South Carolina from Texas several times during the summer
of 1994 to sell him a total of 8 kilograms of cocaine in addition to the
4.8 kilograms seized on August 27, 1994.

Watson testified that Lane's account was corroborated by Vonda
Ponce, the courier who told investigators Sinisterra hired her several
times in the summer of 1994 to drive the Buick loaded with drugs
from Texas to South Carolina. She reported that when she was unable
to make one trip because of illness, Sinisterra and his wife drove the
drugs to Columbia in a Toyota. Based on the information received
from Lane and Ponce, the probation officer recommended that Sin-
isterra was responsible for more than 5 kilograms of cocaine, which
made his offense level 32 (5-15 kilograms of cocaine). USSG
§ 2D1.1.

Sinisterra's sentencing was continued twice. At the last hearing, he
represented that he would for the first time reveal fully his role in the
cocaine conspiracy. Sinisterra then testified that he was only margin-
ally involved in the cocaine conspiracy because he happened to know
the conspirators and that the first time he had delivered drugs to Lane
was the day of his arrest. He denied telling the agents how to open
the secret compartments in the Buick and said he took two kilograms
to Lane because the agents told him to do it. He denied knowing
where Lane lived or driving to South Carolina with his wife in August
1994. Sinisterra had apparently represented at an earlier hearing that
his wife had never been in South Carolina. When confronted at the
last sentencing hearing with confirmation from Mrs. Rios that his
wife had been there, Sinisterra testified that his wife had flown to
Columbia and driven back to Texas with him. Ultimately, the district
court found that Sinisterra's testimony directly contradicted the
agent's account of events on the day of his arrest and that Sinisterra
had willfully given false testimony concerning material matters in
order to reduce the amount of cocaine for which he would be held
responsible. The court also found that Lane's information was corrob-
orated to some extent by Ponce's statement and was, therefore, more
credible than Sinisterra's testimony. The court enhanced Sinisterra's
sentence for obstruction of justice, USSG § 3C1.1, and denied him an
adjustment for acceptance of responsibility. USSG§ 3E1.1.

                     3
Sinisterra claims on appeal that the district court's findings on
obstruction of justice and acceptance of responsibility were clearly
erroneous because he was denied an opportunity to defend himself
against the allegation of perjury, because he gave no material misin-
formation, and because Lane was an unreliable source of information.
On the facts presented, we find no fault with the district court's deter-
minations. Sinisterra's attorney argued at sentencing that his client
had not perjured himself. However, his testimony was exculpatory
and conflicted with other information from various sources which was
before the court. Last, the court based its finding principally on its
determination that Sinisterra was less credible than Agent Watson.

The district court was permitted to consider the hearsay evidence
provided by Lane and Ponce provided there was some indicia of reli-
ability. United States v. Hicks, 948 F.2d 877, 883 (4th Cir. 1991).
Because both Lane and Ponce independently described prior deliver-
ies of drugs to South Carolina by Sinisterra, they corroborated each
other and the district court did not err in considering the information
they provided.

The sentence imposed by the district court is therefore affirmed.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                     4